Case 3:20-cv-01055-MMA-NLS Document 8 Filed 07/02/20 PageID.24 Page 1 of 1




  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                         SOUTHERN DISTRICT OF CALIFORNIA
 10   ANGELICA YANNETTE DE LA TOVA,                     Case No.: 3:20-cv-01055-MMA-NLS

 11                                        Plaintiff,   ORDER REFERRING MATTER TO
      v.                                                UNITED STATES MAGISTRATE
 12                                                     JUDGE FOR REPORT AND
      ANDREW SAUL, Commissioner of                      RECOMMENDATION
 13   Social Security,
 14                                      Defendant.

 15
            On June 9, 2020, Plaintiff Angelica Yannette De La Tova filed this social
 16
      security appeal challenging the denial of her application for disability and
 17
      supplemental security income benefits. Doc. No. 1. All matters in this social
 18
      security appeal are hereby referred to United States Magistrate Judge Nita L.
 19
      Stormes for report and recommendation pursuant to Section 636(b)(1)(B) of Title
 20
      28 of the United States Code, and Civil Local Rule 72.1. See 28 U.S.C. §
 21
      636(b)(1)(B); S.D. Cal. Civ. LR 72.1.
 22
            IT IS SO ORDERED.
 23
      Dated: July 2, 2020              ______________________________________
 24
                                              MICHAEL M. ANELLO
 25
                                              United States District Judge
 26

 27

 28
                                                  1
                                                                      3:20-cv-01055-MMA-NLS
